DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 26, 2022 has been entered.

 Notice to Applicant

2.	Claims 2 and 9 have been canceled.  Claims 1, 8, and 15 have been amended.  Now, claims 1, 3-8, and 10-20 are pending.




Claim Rejections - 35 USC § 101

3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



4.	Claims 1, 3-8, and 10-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

5.	Claims 1, 3-8, and 10-20 are directed to generating description recommendations relating to radiological imagery of a patient, which is considered a concept performed in the human mind (including an observation, evaluation, judgment, and opinion).  A concept performed in the human mind falls within a subject matter grouping of abstract ideas which the Courts have considered ineligible (Mental Processes). The claims could also be considered certain methods of organizing human activity (including marketing or sales activities or behaviors; business relations).  A concept considered to be certain methods of organizing human activity falls within a subject matter grouping of abstract ideas which the Courts have considered ineligible (certain methods of organizing human activity).  The claims do not do not integrate the abstract idea into a practical application, and do not include additional elements that provide an inventive concept (are sufficient to amount to significantly more than the abstract idea). 
                Under step 1 of the Alice/Mayo framework, it must be considered whether the claims are directed to one of the four statutory classes of invention. In the instant case, Claims 1-7 are directed to a system comprising at least one processor, claims 8-14 are directed to a method including at least one step, claims 15-20 are directed to a non-transitory computer readable medium including one or more sequences of instructions.  Accordingly, the claims fall within the four statutory categories of inventions (a machine, a process and an apparatus) and will be further analyzed under step 2 of the Alice/Mayo framework:
                Under step 2A of the Alice/Mayo framework, it must be considered whether the claims are “directed to” an abstract idea.  That is, whether the claims recite an abstract idea and fail to integrate the abstract idea into a practical application.
Regarding representative independent claim 1, the system comprising:
extract a plurality of first findings for the patient;
assemble the first findings into a timeline for the patient;
extract a plurality of second findings for a population of patients;
determine a set of timelines for the population of patients; 
determine conditional probabilities of findings occurring for each of the
second findings in the set of timelines;
generate SFO description recommendations based on the first findings of the patient and the conditional probabilities, the SFO description recommendations relating to radiological imagery of a patient wherein an SFO comprises a set of key-value pairs, wherein the key represents an observable quantity from a medical record and the value represents a value of the observable quantity; and
a display that displays the SFO description recommendations based, at least in part, on the first findings in the patient's timeline and the conditional probabilities for the second findings.
The above-recited limitations extract patient findings to display description recommendations.  This arrangement amounts to both an observation and evaluation.  Such concepts have been considered ineligible mental processes by the Courts (See 2019 Revised Patent Subject Matter Eligibility Guidance).
Further, these actions, when considered both individually and as a whole are directed to actions that facilitate acquiring information/data with regard to data that is received to determine findings for the population of patients.  This arrangement amounts to managing personal behavior.  Such concepts have been considered ineligible methods of organizing human activity by the Courts (See 2019 Revised Patent Subject Matter Eligibility Guidance).

Claim 1 does recite additional limitations:  
A processor
A display

These additional elements, considered both individually and as an ordered combination, do no more than generally link the use of the abstract idea to a particular technological environment or field of use.  That is, given the generality with which the additional technological elements are recited, the limitations do not implement the abstract idea with, or use the abstract idea in conjunction with, a particular machine or manufacture that is integral to the claim.  Additionally, the claims do not reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, do not effect a transformation or reduction of a particular article to a different state or thing; and do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the abstract idea.  Accordingly, the Examiner concludes that the claim fails to integrate the abstract idea into a practical application, and is therefore “directed to” the abstract idea.
The remaining dependent claim limitations fail to integrate the abstract idea into a practical application as set forth below:
Claims 3, 10, and 17: The claim recites wherein the medical records comprise at least one of radiological reports, medical images, imaging scans, clinical reports or lab reports, which is an abstract idea of a mental process, (including an observation, evaluation, judgment, and opinion).  
Claims 4, 11, and 18: The claim recites wherein the processor is further configured to limit the population of patients by a criteria, which is an abstract idea of   certain methods of organizing human activity, such as personal behaviors.
Claims 5, 12, and 19: The claim recites wherein the criteria comprises at least one of a race, a gender, an age group, a nationality, a geographic region, a time period, a randomized quantity, or a select quantity, which is an abstract idea of a mental process, (including an observation, evaluation, judgment, and opinion).  
Claims 6, 13 and 20: The claims recites wherein the first and second findings are at least one of codified or structured, which is an abstract idea of a mental process, (including an observation, evaluation, judgment, and opinion).  
Claims 7 and 14: The claim recites wherein the description recommendations are numerically capped by a predetermined limit, which is an abstract idea of a mental process, (including an observation, evaluation, judgment, and opinion).  
Claim 16: The claim recites wherein the findings are extracted from medical records of the patient, which is an abstract idea of a mental process, (including an observation, evaluation, judgment, and opinion).  

Under step 2B of the Alice/Mayo framework, it must finally be considered whether the claim includes any additional element or combination of elements that provide an inventive concept (i.e., whether the additional element or elements are sufficient to amount to significantly more than the abstract idea).  Communicating information (i.e., receiving or transmitting data over a network) has been repeatedly considered well-understood, routine, and conventional activity by the Courts (See MPEP 2106.05(d)).  Applicant’s own Specification indicates the conventionality of the claimed devices (see at least paragraph 18, “The system 100 comprises a processor 102, a user interface 104, a display 106, and a memory 108. Each of the components of the system 100 may include various hardware implementations. For example, the processor 102 may be a hardware component that comprises circuitry necessary to interpret and execute electrical signals fed into the system 100. Examples of processors 102 include central processing units (CPUs), control units, microprocessors, etc.”.  Accordingly, the Examiner asserts that the additional elements, considered both individually, and as an ordered combination, do not provide and inventive concept, and the claim is ineligible for patent.
            
Independent claims 8 and 15 and Dependent claims 3-7, 10-14, and 16-20 merely represent embellishments to the abstract idea and do not impart eligibility on the claimed invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	The 35 U.S.C. 102(a)(1) rejection of claims 1, 3-8, and 10-20 as being anticipated by United States Patent Application Number 2015/0331995, Zhao, et al., hereinafter Zhao is hereby withdrawn pursuant to the amendments filed on May 26, 2022.
	Zhao does not disclose that these recommendations are SFO recommendations comprising a set of key-value pairs, wherein the key represents an observable quantity from a medical record and the value represents a value of the observable quantity, as recited in claim 1.  

Response to Arguments
8.	Applicant's arguments filed May 26, 2022 have been fully considered but they are not persuasive.

A.	Applicant argues Claim 1 recites, for example, extract a plurality of first findings for the patient; assemble the first findings into a timeline for the patient; extract a plurality of second findings for a population of patients; determine a set of timelines for the population of patients; determine conditional probabilities of findings occurring for each of the second findings in the set of timelines; and generate SFO description recommendations based on the first findings of the patient and the conditional probabilities, thus, claim 1 is directed to a practical application of generating treatment findings, which constitutes effecting a particular treatment of prophylaxis for a disease or medical condition.

	In response, Examiner respectfully disagrees.  The claims do not integrate the abstract idea into a practical application, and does not include additional elements that provide an inventive concept (are sufficient to amount to significantly more than the abstract idea). (Digitech Image Tech., LLC v. Electronics for Imaging, Inc. (Fed. Cir. 2014)). The claims do not recite any unconventional computer functions. The structural elements as claimed are for mere convenience and the recited claim elements constitute methods related to personal behaviors, as well as, activities or behaviors and business relations, i.e. patients, which are still considered an abstract idea under the 2019 PEG. As a result, there are no meaningful limitations in the claim that transform the exception into a patent eligible application such that the claim amounts to significantly more than the exception itself, and the claims are properly rejected under 35 U.S.C. 101 as being directed to non- statutory subject matter. The claim is silent on any computer operation and specific technological implementation that would move the claim beyond a general link to a technological environment.  
 	Accordingly, it does not amount to significantly more, and the application of the abstract idea is therefore not eligible.

B.	The 35 U.S.C. 102(a)(1) rejection of claims 1, 3-8, and 10-20 as being anticipated by United States Patent Application Number 2015/0331995, Zhao, et al., hereinafter Zhao is hereby withdrawn pursuant to the amendments filed on May 26, 2022.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A.	SYSTEM AND METHOD FOR INTEGRATING DATA FOR PRECISION MEDICINE (US 20190163679 A1) teaches a platform and language agnostic method for generating inter-and intra-data type aggregations of heterogenous disparate data upon which various operations can be performed without altering the structure of the query or resulting distributed data set representation to account for which specific data sources are included in the query.
B.	MODULE AND SYSTEM FOR MEDICAL INFORMATION MANAGEMENT (US 20140316819 A1) teaches managing medical information is described. Aspects of the invention provide a "binding" or association process for mapping information from a patient, including at the bedside, to medical devices and/or locations containing medical devices. This may advantageously allow combining all patient-bound device data in a single repository and effectively enable viewing of all patient data in one location. Accordingly, numerous discrete device data with respect to a single patient may be captured, including from among differing medical device types, and conveniently stored together as part of an intelligent data warehouse for efficient retrieval, updating, processing, including with respect to data analytics, display and/or other advantageous features. A medical device communication system is also described.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amber A. Misiaszek whose telephone number is (571) 270-1362.  The examiner can normally be reached on M-Th 7:30-5, F 7:30-4, every other Friday Off. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096.  The fax phone numbers for the organization where this application or proceeding is assigned are (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) computer-accessible medium. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR computer-accessible medium, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR computer-accessible medium, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information computer-accessible medium, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000. 
/AMBER A MISIASZEK/Primary Examiner, Art Unit 3624